DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
Claim Objections
Claim 1 is objected to because “material” (at line 4) should be changed to --materials--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the new limitation “wherein the suppression mechanism is a tee joint having different diameters” (at line 15) renders the claim indefinite.
A tee joint appears to be shown in Applicant’s FIG. 2, 4, and 5.  The relationship between “a tee joint” and “a mixing device” previously set forth in the claim (at line 7) is unclear because the tee joint appears to be the mixing device itself (i.e., a mixing device 13, 14, or 15 in the figures).  It is further unclear as to how the “tee joint” (which is claimed as the “suppression mechanism”, at line 15) could be “… in the vicinity of a connection portion of the supply pipe with the mixing device…” (at lines 11-14) when it is the mixing device itself.
Regarding claim 3, the new limitation “wherein the suppression mechanism is a tee joint having different diameters” (at line 17) renders the claim indefinite.
A tee joint appears to be shown in Applicant’s FIG. 2, 4, and 5.  The relationship between “a tee joint” and “a mixing device” previously set forth in the claim (at line 7) is unclear because the tee joint appears to be the mixing device itself (i.e., a mixing device 13, 14, or 15 in the figures).  It is further unclear as to how the “tee joint” (which is claimed as the “suppression mechanism”, at line 17) could be “… in the vicinity of a connection portion of the supply pipe with the mixing device…” (at lines 11-14) when it is the mixing device itself.
 	Regarding claim 6, the relationship between “a product” (at line 4) and “a product” previously set forth in claim 1 (at line 6) is unclear.
	Regarding each of claims 7 and 8, the limitation “wherein the suppression mechanism is a throttle member” is unclear because claims 1 and 3 set forth, “the suppression mechanism is a tee joint having different diameters”.  The relationship between “a throttle member” and “a tee joint” is unclear.  As defined by Applicant’s specification (see paragraph [0023]), it appears that the tee joint having different diameters is an example of a throttle member.
	Regarding each of claims 9 and 10, the limitation “wherein a length of a supply path between the throttle member and the mixing device is in a range of 0 mm to 10 mm” is considered indefinite because it is unclear as to how this “length” relates to the structure of “a tee joint having different diameters” set forth in claims 1 and 3.  As best understood from the claims, the suppression member/throttle member is the tee joint having different diameters.  However, as shown in Applicant’s FIG. 2, 4, and 5, the tee joint is the mixing device 13, 14, or 15 itself, and therefore, there would not be any “supply path between the throttle member and the mixing device”.  Furthermore, Applicant’s specification (at paragraph [0026]) states, “In FIG. 2, S4 indicates the length of the supply path L11 located on the secondary side (downstream with respect to the throttle member S.  In the first embodiment, the length S4 of the supply route L11 located on the secondary side (downstream) with respect to the throttle member S is preferably 0 to 10 mm.”  As shown in FIG. 2, the length S4 corresponds to a distance between a suppression member that is an orifice S formed by a plate and the tee connection between the supply path L11 and the supply path L12.  However, the specification and drawings do not disclose this length in terms of a suppression member that is alternatively “a tee joint having different diameters”.
	Regarding each of claims 12 and 13, the new limitation “wherein a length of the suppression mechanism in a supply direction of the boron trihalide gas is in a range from 0.1 to 10 mm” is considered indefinite because the claims have not set forth a flow of the boron trihalide gas through the suppression mechanism (i.e., through the tee joint having different diameters). Furthermore, it is unclear as to how this “length” relates to the structure of “a tee joint having different diameters” set forth in claims 1 and 3.  As stated in Applicant’s specification (see paragraph [0025]), “In FIG. 2, S3 indicates the length of the throttle member S in the gas supply direction.  In the first embodiment, the length S3 of the throttle member S is preferably about 0.1 to 10 mm.”  As shown in FIG. 2, the length S3 corresponds to a thickness of a suppression member that is an orifice S formed by a plate.  However, the specification and drawings do not disclose the length of a suppression member when the suppression member is alternatively “a tee joint having different diameters”.
	The remaining claims are also rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (US 2017/0121271).
Regarding claims 1 and 3, Khan et al. discloses a flow reaction device (i.e., a multiphase reactor system 10; see FIG. 1(b); paragraph [0080]) comprising:
a mixing section (i.e., a section including a second chamber 90) configured to mix two or more kinds of raw materials (i.e., a liquid raw material that is a mixture of a first liquid and a second liquid supplied from a first chamber 80 and a gas raw material supplied from a third feed line 50; see also paragraph [0091]), wherein at least one of the two or more kinds of raw materials comprises a gas (i.e., a gas supplied through the third feed line 50 into the second chamber 90, see FIG. 1(b); generally, “a gas containing a carrier gas and a gas reactant is transported via the third feed line…” see paragraph [0091]); and
a reaction section provided on a secondary side with respect to the mixing section (i.e., a pipe of the millitube reactor 20 connected to the downstream side of the second chamber 90), and configured to obtain a product by reacting the two or more kinds of raw materials;
wherein the mixing section includes a mixing device (i.e., the second chamber 90, which is a T-junction T2, see paragraph [0051]) which is configured to mix said two or more kinds of the raw materials; two or more supply pipes (i.e., the pipe of the third feed line 50 and the pipe between the first chamber 80 and the second chamber 90) configured to supply each of the two or more kinds of the raw materials to the mixing device 90; and a supply source for the gas (i.e., a gas container, see paragraph [0082]) connected to at least one of the two or more supply lines (i.e., the gas container is connected to a first end 52 of the third feed line 50); 
wherein the supply pipes are respectively connected to the mixing device 90; and 
wherein at least one of the supply pipes (i.e., the pipe of the third feed line 50 for feeding the gas; see FIG. 1(b) is connected to the mixing device 90 from above with respect to a plane on which the mixing device 90 is disposed.
Based on a first claim interpretation, the “tee joint having different diameters” has been interpreted as tee joint that is separate and distinct from the mixing device.  
Khan et al. discloses that at least one of the supply pipes (i.e., the pipe between the first chamber 80 and the second chamber 90, see FIG. 1(b)) has a suppression mechanism able to suppress movement of a fluid from the mixing device 90 to the supply pipe, wherein the suppression mechanism is a tee joint (i.e., another T-junction T1) having different diameters (i.e., the T-junction T1 has a 0.5 mm ID, whereas the T-junction T2 has a 1 mm ID; see paragraph [0119]).  The Examiner has further interpreted the tee joint T2 as being in the vicinity of a connection portion of the supply pipe with mixing device 90, since the tee joint T1 is located near the mixing device 90 (e.g., the two T-junctions T1 and T2 are separated by a relatively short distance using a 10 cm long 1 mm ID PTFE tube, in comparison to the downstream reaction section which comprises a 30 meter long 1 mm ID coiled PTFE tube; see paragraph [0119]).
The recitations with respect to the intended use of the flow reaction device “for producing diborane gas by continuously reacting two or more kinds of raw materials” (at lines 1-2), in which a supply source “for the boron trihalide gas”  (claim 1, lines 9-10)  or “for boron trihalide gas” (claim 3, lines 9-10) is connected to at least one of the two or more supply lines, does not impart further patentable weight (i.e., structure) to the apparatus claim. See MPEP § 2114.  In addition, recitations with respect to the materials to be worked upon by an apparatus during its intended use do not impart patentable weight to the claim.  See MPEP § 2115.
Regarding claim 2, Khan et al. discloses a flow reaction device (i.e., a multiphase reactor system 10; see FIG. 1(b); paragraph [0080]) comprising:
a mixing section (i.e., a section including a second chamber 90) configured to mix two or more kinds of raw materials (i.e., a liquid raw material that is a mixture of a first liquid and a second liquid supplied from a first chamber 80 and a gas raw material supplied from a third feed line 50; see also paragraph [0091]), wherein at least one of the two or more kinds of raw materials comprises a gas (i.e., a gas supplied through the third feed line 50 into the second chamber 90, see FIG. 1(b); generally, “a gas containing a carrier gas and a gas reactant is transported via the third feed line…” see paragraph [0091]); and
a reaction section provided on a secondary side with respect to the mixing section (i.e., a pipe of the millitube reactor 20 connected to the downstream side of the second chamber 90), and configured to obtain a product by reacting the two or more kinds of raw materials;
wherein the mixing section includes a mixing device (i.e., the second chamber 90, which is a T-junction T2, see paragraph [0051]) configured to mix said two or more kinds of the raw materials; two or more supply pipes (i.e., the pipe of the third feed line 50 and the pipe between the first chamber 80 and the second chamber 90) configured to supply each of the two or more kinds of the raw materials to the mixing device 90; and a supply source for the gas (i.e., a gas container, see paragraph [0082]) connected to at least one of the two or more supply lines (i.e., the gas container is connected to a first end 52 of the third feed line 50); and
wherein the supply pipes are respectively connected to the mixing device 90, and at least one of the supply pipes (i.e., the pipe of the third feed line 50; see FIG. 1(b) is connected to the mixing device from above with respect to a plane on which the mixing device is disposed.
Khan et al. further discloses that the reaction section comprises a pipe, wherein the pipe “… may be any suitable size. In an embodiment, it is 1 mm to 5 mm in inner diameter.” (see paragraph [0080]).  Also, Khan et al. generally discloses, “The term “millitube” herein refers to a tube that has an inner diameter of 0.5 to 10 mm, e.g., 1 to 5 mm,” (see paragraph [0037]).  
The claim limitation “the reaction section comprises a pipe having an inner diameter within a range that is greater than 2 mm up to and including 30 mm” is anticipated by Khan et al. because the inner diameter ranges are considered to overlap the claimed range with sufficient specificity.  Also, the upper limits of the inner diameter ranges (i.e., at 10 mm or 5 mm) anticipate the claimed range since they lie within the claimed range.  See MPEP § 2131.03.
The recitations with respect to the intended use of the flow reaction device “for producing diborane gas by continuously reacting two or more kinds of raw materials” (at lines 1-2), in which a supply source “for boron trihalide gas” (at lines 9-10) is connected to at least one of the two or more supply lines, does not impart further patentable weight (i.e., structure) to the apparatus claim. See MPEP § 2114.  In addition, recitations with respect to the materials to be worked upon by an apparatus during its intended use do not impart patentable weight to the claim.  See MPEP § 2115.
Regarding claims 4, 5, and 11, Khan et al. discloses that the device is able to process two or more kinds of the raw materials which are a combination of one or more kinds of gaseous raw materials (i.e., gas supplied through the third feed line 50 may comprise a carrier gas and a gas reactant, see paragraph [0091]) and one or more kinds of liquid raw materials (i.e., a first liquid and a second liquid, e.g., liquids comprising an organic phase and an aqueous phase, see paragraphs [0080], [0090]; FIG. 1(a));
at least one of the supply pipes which is configured to supply the one or more kinds of gaseous raw materials to the mixing device (i.e., the pipe of the third feed line 50 for feeding the gas, see FIG. 1(b)) is connected to the mixing device 90 from above with respect to the plane on which the mixing device is disposed; and
at least one of the supply pipes which is configured to supply the one or more kinds of liquid raw material to the mixing device (i.e., the pipe which extends between the first chamber 80 and the second chamber 90, see FIG. 1(b)) is connected to the mixing device 90 in parallel to the plane on which the mixing device is disposed.
The recitation “at least one of said one or more kinds of gaseous raw materials being the boron trihalide gas” is considered a recitation of intended use that does not impart further patentable weight to the apparatus claim.
Regarding claim 6, Khan et al. discloses a separation section (i.e., including an outflow container, see FIG. 1(b) and 8(a); see also paragraph [0082]) provided on a secondary side with respect to the reaction section (i.e., downstream of a second end 70 of the reaction section), and configured to separate a gas from the product (i.e., as can be seen in FIG. 1(b) and 8(a), the outflow container is provided with an outlet at the top of the container, through which a gas phase that has separated from the liquid phase can flow). The recitation that “diborane gas” is separated in the separation section is considered a recitation of intended use that does not impart further patentable weight to the apparatus claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2017/0121271) in view of Peterson et al. (US 2018/016748).
Regarding claims 1 and 3, Khan et al. discloses a flow reaction device (i.e., a multiphase reactor system 10; see FIG. 1(b); paragraph [0080]) comprising:
a mixing section (i.e., a section including a second chamber 90) configured to mix two or more kinds of raw materials (i.e., a liquid raw material that is a mixture of a first liquid and a second liquid supplied from a first chamber 80 and a gas raw material supplied from a third feed line 50; see also paragraph [0091]), wherein at least one of the two or more kinds of raw materials comprises a gas (i.e., a gas supplied through the third feed line 50 into the second chamber 90, see FIG. 1(b); generally, “a gas containing a carrier gas and a gas reactant is transported via the third feed line…” see paragraph [0091]); and
a reaction section provided on a secondary side with respect to the mixing section (i.e., a pipe of the millitube reactor 20 connected to the downstream side of the second chamber 90), and configured to obtain a product by reacting the two or more kinds of raw materials;
wherein the mixing section includes a mixing device (i.e., the second chamber 90, which is a T-junction T2, see paragraph [0051]) configured to mix said two or more kinds of the raw materials; two or more supply pipes (i.e., the pipe of the third feed line 50 and the pipe between the first chamber 80 and the second chamber 90) configured to supply each of the two or more kinds of the raw materials to the mixing device 90; and a supply source for the gas (i.e., a gas container, see paragraph [0082]) connected to at least one of the two or more supply lines (i.e., the gas container is connected to a first end 52 of the third feed line 50); 
wherein the supply pipes are respectively connected to the mixing device 90; and 
wherein at least one of the supply pipes (i.e., the pipe of the third feed line 50 for feeding the gas; see FIG. 1(b) is connected to the mixing device 90 from above with respect to a plane on which the mixing device 90 is disposed.
	Based on a second claim interpretation, the “tee joint having different diameters” has been interpreted as a tee joint that forms the mixing device itself.  
Khan et al. discloses that a tee joint T2 (see FIG. 1(b)) forms the mixing device.  Khan et al., however, fails to disclose a suppression mechanism configured to suppress movement of a fluid from the mixing device, wherein the suppression mechanism is a tee joint having different diameters, and wherein the tee joint having different diameters forms the mixing device itself.
	Peterson et al. discloses a flow reaction device (i.e., a continuous-flow reactor system 10; see FIG. 1-2) comprising:
	a mixing section (i.e., a flow mixing and fluid segmentation device 14) configured to mix two or more kinds of raw materials (i.e., a first fluid from fluid source 12A, a second fluid from fluid source 12B, and a third fluid from fluid source 12C; e.g., a first fluid that is a gas, and second and third fluids that are liquids, see paragraph [0065]); and
	a reaction section (i.e., a reaction processing device 16, see paragraph [0059]) provided on a secondary side with respect to the mixing section 14;
	wherein the mixing section 14 includes a mixing device (i.e., a fluid-segmentation device 32; see FIG. 2) configured to mix said two or more kinds of the raw materials A, B, C; two or more supply pipes (i.e., a first conduit 34 for feeding the first fluid A; a conduit for feeding the second and third fluids B,C) configured to supply each of the two or more kinds of raw materials to the mixing device; and a supply source for gas connected to at least one of the two or more supply pipes (i.e., a gas source such as a pressurized tank, see paragraph [0065]);
	wherein the supply pipes are respectively connected to the mixing device, and at least one of the supply pipes has, in the vicinity of a connection portion of the supply pipe with the mixing device, a suppression mechanism configured to suppress movement of a fluid from the mixing device to the supply pipe, and wherein the suppression mechanism is a tee joint having different diameters (i.e., the mixing device 32 comprises a tee joint formed by the intersection at region 38 of the first conduit 34 and the conduit carrying the second and third fluids B,C; wherein the various sections of the tee joint 38, 48, 50, 52, etc. have different diameters, see also paragraphs [0070], [0071], [0075]-[0076], [0078]-[0082]; in addition, the nozzle 42 at the terminal end of the first conduit 34 can be interpreted as having a different diameter).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tee joint having different diameters, as taught by Peterson et al., for the tee joint T2 in the flow reaction device of Khan et al. because the tee joint having different diameters would create shorter gas bubbles, such that for a given volume of reactant mixture, less gas raw material would be required (see paragraph [0073]), and since the gas raw material is introduced into a narrowed region of the tee joint, a bubble of the gas raw material is long relative to its volume, which enables the gas raw material to be metered into the tee joint with increased accuracy (see paragraph [0074]).
The recitations with respect to the intended use of the flow reaction device “for producing diborane gas by continuously reacting two or more kinds of raw materials” (at lines 1-2), in which a supply source “for the boron trihalide gas”  (claim 1, lines 9-10)  or “for boron trihalide gas” (claim 3, lines 9-10) is connected to at least one of the two or more supply lines, does not impart further patentable weight (i.e., structure) to the apparatus claim. See MPEP § 2114.  In addition, recitations with respect to the materials to be worked upon by an apparatus during its intended use do not impart patentable weight to the claim.  See MPEP § 2115.
Regarding claims 4 and 11, Khan et al. further discloses that the device is able to process two or more kinds of the raw materials which are a combination of one or more kinds of gaseous raw materials (i.e., gas supplied through the third feed line 50 may comprise a carrier gas and a gas reactant, see paragraph [0091]) and one or more kinds of liquid raw materials (i.e., a first liquid and a second liquid, e.g., liquids comprising an organic phase and an aqueous phase, see paragraphs [0080], [0090]; FIG. 1(a));
at least one of the supply pipes which is configured to supply the one or more kinds of gaseous raw materials to the mixing device (i.e., the pipe of the third feed line 50 for feeding the gas, see FIG. 1(b)) is connected to the mixing device 90 from above with respect to the plane on which the mixing device is disposed; and
at least one of the supply pipes which is configured to supply the one or more kinds of liquid raw material to the mixing device (i.e., the pipe which extends between the first chamber 80 and the second chamber 90, see FIG. 1(b)) is connected to the mixing device 90 in parallel to the plane on which the mixing device is disposed.
The recitation “at least one of said one or more kinds of gaseous raw materials being the boron trihalide gas” is considered a recitation of intended use that does not impart further patentable weight to the apparatus claim.
Regarding claim 6, Khan et al. further discloses a separation section (i.e., including an outflow container, see FIG. 1(b) and 8(a); see also paragraph [0082]) provided on a secondary side with respect to the reaction section (i.e., downstream of a second end 70 of the reaction section), and configured to separate a gas from the product (i.e., as can be seen in FIG. 1(b) and 8(a), the outflow container is provided with an outlet at the top of the container, through which a gas phase that has separated from the liquid phase can flow). The recitation that “diborane gas” is separated in the separation section is considered a recitation of intended use that does not impart further patentable weight to the apparatus claim.
Regarding claims 7 and 8, as best understood, the suppression member/tee joint having different diameters in the modified flow reaction device of Khan et al. meets the limitation of “a throttle member” because the tee joint constricts the flow area through the conduit (i.e., at the narrowed intersection region 38, see Peterson et al. at FIG. 2).
	Regarding claims 9 and 10, as best understood, a length of a supply path between the throttle member (i.e., the suppression mechanism/tee junction having different diameters) and the mixing device in the modified flow reaction device of Khan et al. would be 0 mm, since the throttle member forms the mixing device itself.
	Regarding claims 12 and 13, the “length of the suppression mechanism in a supply direction of the boron trihalide gas” has been interpreted in this case as the length of the nozzle 42 in the supply direction of the gas (i.e., fluid A) in Peterson et al. (see FIG. 2; paragraph [0063]).  While Peterson et al. does not disclose that the length of the nozzle 42 is “in a range from 0.1 to 10 mm”, Peterson et al. does disclose that the inner diameter of the pipe of the intersection region 38 ranges from 0.01 inch to 1/8 inch (equivalent to from 0.254 mm to 3.175 mm).  Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure a length of the suppression mechanism in a supply direction of the gas in the modified device of Khan et al. to lie within the range of from 0.1 to 10 mm, based on the disclosed dimensions for the intersection region 38 and given the relationship of the nozzle 42 to the pipe of the intersection region 38 in the tee joint of Petersen et al.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Response to Arguments
Applicant’s arguments filed on March 7, 2022 with respect to the rejection of claims 1, 4, and 7 under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto et al. (US 10,512,889);
the rejection of claims 2 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (JP 2015-208718 A); the rejection of claims 1, 4, 7, 9, and 10 under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 10,512,889) in view of Yoshida et al. (US 2010/0112094); the rejection of claims 1, 3, 4, 6, and 11 under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP 2015-208718 A) in view of Yoshida et al. (US 2010/0112094); and the rejection of claims 7-10 under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP 2015-208718 A) in view of Yoshida et al. (US 2010/0112094), as applied to claims 1 and 3, and further in view of Okamoto et al. (US 10,512,889) have been fully considered.
	The Examiner agrees that the references fail to disclose or adequately suggest the newly claimed subject matter in independent claims 1 and 3, “wherein the suppression mechanism is a tee joint having different diameters”.  Also, the Examiner agrees that the references fail to disclose or adequately suggest the newly claimed subject matter in independent claim 2, “wherein the reaction section comprises a pipe having an inner diameter within a range that is greater than 2 mm up to an including 30 mm”.  Therefore, the rejections set forth in the final Office action are withdrawn.  
However, upon further search and consideration, new grounds of rejection are made in view of the newly discovered prior art to Khan et al. (US 2017/0121271) and Peterson et al. (US 2018/0161748), detailed in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774